DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following description applies to the patent prosecution history of Application 16/220301.
Application is filed on 12/14/2018 with 23 claims.
The examiner rejected claims 1-2, 4-9, 11-16, and 18-23 under 35 USC 102(a)(1); claims 3, 10, and 17 under 35 USC 103; and claim 23 was also rejected under 35 USC 112 (b). These rejections were part of the Non-Final Office Action dated 2/21/2020
Applicant presented convincing arguments against the applied prior art (Conlon et al) and 35 USC 112(b) rejection. See applicant’s response dated 06/22/2020.
The examiner rejected claims 1, 3, 8, and 10 under 35 USC 102 (a)(1); and claims 2, 4-7, and 9-23 under 35 USC 103. The rejections were part of a second Non-Final Office Action dated 8/25/2020.
Applicant filed non-convincing arguments against the applied prior art on 1/25/2021. No amendment was made to any original claim.
The examiner mailed a Final Office Action on 3/25/2021, where she maintained the 35 USC 102(a)(1) and 35 USC 103 rejections that were part of the Non-Final Office Action dated 08/25/2020.
Applicant filed an RCE (Request for Continued Examination) on 06/25/2021. The RCE included amended claims 1, 8, and 15; cancellation of claim 21, and a new claim 24. Applicant’s arguments (see response dated 6/25/21, page 6) with respect to the reason for the amendment made to claims 1 and 8 clearly pointed out that said amendment was made to differentiate the claims from the applied prior art (Chien et al).
The examiner found applicant’s arguments with respect to Chien et al. The examiner agreed that Chien et al did not teach a control circuit configured to utilize a parameter of the electric motor, measured by an acoustic sensor, to control a speed of said motor.
The examiner presented a new Non-Final Office Action on 08/02/2020. The Non-Final Rejection included a 35 USC 102 (a)(1) rejection of claims 1, 2, 4-9, 11-16, and 22-24; and a 35 USC 103 rejection of claims 3, 10, and 17-20.
Applicant filed a response on 11/02/2021. Applicant narrowed claims 1 and 8 to avoid the applied prior art. Applicant clearly pointed out on page 7of the response that Fitzsimmons et al (applied prior art) did not teach the language of the new amended claims. No amendments were made to claims 15 and 24. New claims 25-27 were added and claim 9 was cancelled (the subject matter of claim 9 was part of the amendment of claims 1 and 8).
 The examiner submitted a final rejection of the pending claims as well as the new added claims 25-27 in the Final Office Action dated 1/12/22.
Applicant filed an RCE on 5/12/22 that includes an amendment to pending claims 1 and 8. Applicant removed all the language that was added in the response dated 11/02/2021. The patent prosecution history in this application clearly shows that applicant made narrowing amendments to the claims to avoid the applied prior art. Applicant was clear about the reason for the amendment, the changes were made to differentiate the claimed language from the applied prior art. A Non-Final Office Action will be provided, this Office Action will include a combination of rejections that were provided in past Office Actions since applicant has now amended the claims so that the claims looked exactly the same as previously submitted claims.
The amendment filed 5/12/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The subject matter of claim 28 is not supported by the original specification. The detailed description of the invention does not provide how the speed of the motor is adjusted. It does not include any reference to the speed being adjusted from a non-zero value to another non-zero value.
Applicant is required to cancel the new matter in the reply to this Office Action or provide where in the original specification said recited information can be found.

Response to Arguments
Applicant's attention is directed to the descriptions and explanations given by the examiner in the Office Actions dated 8/2/21 and 1/12/22.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4-8, 11-16, and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzsimmons et al (US Publication 2015/0305729), of record.
Claim 1, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a stop, since the surgical instrument will be stopped after a comparison has been made between the received feedback and previously stored threshold values).
Claims 4 and 11, Fitzsimmons et al teaches that controller 18 determines a degradation of the drive system (see for example paragraph 0039).
Claims 5 and 12, Fitzsimmons et al teaches (paragraph 0043) that operation of the motor/instrument is adjusted based on a determined degradation.
Claims 6 and 13, Fitzsimmons et al describes (paragraph 0043) the voltage to the motor being adjusted based on the detected acoustical/electrical feedback.
Claims 7 and 14, Fitzsimmons et al describes (paragraphs 0046-0047) different scenarios where detected information can be used to indicate of an impending failure.
Claim 8, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; a drive train (drive unit) which comprises a gearbox 30, a drive shaft 16, and an end effector 14; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor which is part of the drive system. Fitzsimmons further describes in paragraph 0041 that the current (directly proportional to torque) and voltage will be modified based on the detected information from sensors 38/40.
Claim 15, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a stop, since the surgical instrument will be stopped after a comparison has been made between the received feedback and previously stored threshold values); and a surgical hub 44 in communication with the surgical instrument (as shown in fig. 4), wherein the surgical hub transmits and receives data as well as stores, manages, and processes the received and transmitted data. Fitzsimmons et al clearly describes their surgical system being able to predict a failure in the system (see for example paragraphs 0046-0047).
Claim 16, Fitzsimmons et al describes (paragraph 0040) the use of acoustic sensors, vibration sensors, and accelerometers.
Claims 22-23, Fitzsimmons et al describes the hub system 44 communicating with external/local servers about the health (life span) of the surgical instrument in order to modify operation of the surgical instrument (see for example paragraphs 0047-0049)
Claim 24, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; a drive train (unit) comprising a gearbox 30, a shaft 16, and an end effector 14; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a stop, since the surgical instrument will be stopped after a comparison has been made between the received feedback and previously stored threshold values).
Claims 25 and 27, Fitzsimmons et al describes for example in paragraphs 0047-0048 performing a risk assessment during the entire operation of the surgical instrument  (shorter lifespan of the instrument) based on detected parameters and threshold information provided by the cloud 46 to the hub 44 which id transferred to the instrument.
Claim 26, Fitzsimmons et al describes in paragraph 0047 that the lifespan of the instrument can be extended.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3, 10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimmons et al (US Publication 20150305729) and Dannaher et al (US Publication 20130282038).
Claims 3, 10, and 17, although the specific manner (mathematical calculation/transform) in which feedback information is analyzed by the processor 20 (controller 18) is not considered patentable subject matter, Dannaher et al will be introduced to show that Fast Fourier transform algorithms are commonly used by the drive units of surgical instruments to analyze detected acoustical signals.
Dannaher et al teaches a surgical instrument 200 comprising a control module that includes a processor, a microphone 210, a sensor 212, and an end effector, wherein the control module receives the frequency information from microphone 210 and applies a Fast Fourier transform to analyze the received information. Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use Fast Fourier transform as a computational technique for analyzing the frequencies of the acoustical signals received by the control module, since said mathematical algorithm allows for a much faster analysis of the frequency information in an acoustical detected signal.
Claims 18-20, Dannaher et al teaches (for example paragraph 0036) tissue density as a parameter analyzed by control unit 214. The density of an encountered tissue will be different when staples, gastric bands, or scars are present.

9.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimmons et al (US Publication 20150305729).
The only difference between the subject matter of claim 28 and Fitzsimmons et al is the value of the speed adjustment. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a desired speed adjustment value, since it has been held that discovering an optimum value for a result effective variable (in this case the motor speed) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/           Primary Examiner, Art Unit 2846